UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2016 OR £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-54685 CNL Healthcare Properties, Inc. (Exact name of registrant as specified in its charter) Maryland 27-2876363 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer
